u                                                                                                                 '^.1
                                     %
                                                                                                                              :5 »'
                                                                                                       ;^'       bg
                                                              ^               d                                   \f\
                                     N                                                                       P
                                 I
                                                              i' € V          "^i ;^5                  ^j5, -J ^ rs
                                                                                                       th^   ^ih
                                                                                                       «3 ^^
                                                                                                                              Kl ^
                      is«S|                                                   :3^                                             >    ^
                                                              >SS:R t N.\ cc                          ^1 ^                    < b
                                                              ^s^,, I                                                         V ^

                                                     SNs;^^          -, C>'
                                          ^"Sr^r              s-S
                                                                                                      l/^ ^ ^ N fs^
                                                                                                                              "«>
                                                                                                                               - IL'^
                                                                                                      i S^                    vc*b        v"
                                                                                                                                          ^
                      0l      *> ^                                                                    r-*    ^                                    ^
                                                              0I                            i                                             "^s
                                                                                                                                          s
                                                              %< I,^r'
                                                                                                                                                  "b
                                                                                            ^                                             r^*
                           "^3 fv" ^
                        155'                                                                      ^1                                      Q
                                                                                                                                          V


                 Z:           ^ s                             ^ b ' ^ s;
                                                                      U                                                                   0
  V   ^_   *k-
                                                              "      uq w                                                                     »
                                                       ?;?        C-*'>| S,         r>«^ 5^       ^R•                                             •<
                                                                                                                                          s       \
                                          si         N^ ^                                                                                     1
                                                                                    b>p
                                                                                    ^ '^\ N.
                      fill                                                                                              -i                ^•5?
                                                                  ^2*^                                                        S5                  r-
                                                                  Nv ^ 5            S^ ^ »        >k                    k^ ^ S
                      ^11^ rj\ ?                                                                  O                                               0
                                                                                                                        R     ^ 5-
                                                         S r ^u ^                           §
                                     S         ^5S|^!^3.5-5||;:,J
                      'v       », V
                                                                                          S ^H3B-31U8H'3ma»
                      0r\X      ^
                         ^ 'PhS ';j
                                     N
                                                                                                            :?
                                               SMfSlI "             >1              ^       2I'I^    .V>'5,-i^ 'OINOiNV NVS iV
                                     r^                                                     •'•3(!J                      Nl
 Roo/)/rr^i£                                   /^ok.                       ^/O'z./^z.^ff^
 3./kpAjrJj                 ^T^T£/T/9*^t ^uc,H Auoa^^^ o/" A
   FiUMl^          Aicrr Pftcjuoi'tZ App£/Mi\n^'' AAta TiHtrr ^ AfiPr/^/}/!PT^
   lAkmUtjTPpAiCtS OF /i/£> P>/3^£^T^OA/         r^DrPST TO
                                    (^^^'cT'S'/W/C A^O TA(I aPAAr/^es^ ^PTJP/IJ
V. TAiAt'^PAo^COMes APjO£p]/)i^jriS /^D/4ifi^i4s*^/                 SFeks
   ^ hrrt:a.c^eMrfDAj            TPl/s                   (^ci/prr,. t:a/    V/iA
    FOdM oF"                     A-ei6-/iC- /icr^OAtj               /Fj£.-rie>Ay^
-ST. TT LiA>ul.^ F'/iTT AA/>F/)i^j FAAT TMf                                ^A
                   PDR^ A Pfi£//ji4ifT FogAPSTF 3-^ j /3 i/ S/\IJFO TVf/^T^
               jCATE F'f^rAJl. . LtAPuu     Aio—                     AAA£r//AJVTj
   y^Ay'TD T/)A T A AjPIPjAATr^/ 3^dCV^Opy Aa/V APPCAT^/7AU£ MZ> DT^Po^^ThOP/ To APapp^aapt^
   AlAi'N/x./[^PU6.Ti Affo:t a1 PoS£f^fc F'/viPop.JiA/r Aix^Ps/OAy
    BT TP7B P APAp/PpuTT^
                A OLAifiM. /2,V APA/77BiCf jTAtt TAtfP. AoL0Lom/c£
    TO P^/Id P^Tpj l^AVllLXX A^/tiT^Uj^Cc APP£/AAf/Tt£ S.I/JZ-
   ST/lA^T/jiX      /TA7^^T/1^A7^^y /J'r/^r/W
    Xpi£. C^U/^ POP- p^p i^OPriShAo J£.{/SA/ zPf/ZaJ T^T
    Apt /a/ ZoUTPA^^i^ODDr^ TF{lAFLf£/t'ZS ^TAU£ AyPTJ/P/TT
    Pt>t^}907t >A'/ PtUSTT /OoMP/AtAi /A/ ^.dfO PPdiUfTAjy AAJ/




                                              P't^P£iti'-^-Zl,


                                   2,v
                         pn^y£T^

    A f"          f^OM^TB Sn j /^^/S 7"^ ^OO
TfifiT T£t/                 ^OuAT /^n.A/'jr 7'/^^ f^t:'/^ ouD/ii£"j




                     ^7tX^yCATlE (V/=             CJ^

     ThU      fS. TO              /TA^          A TnuT AMO
 Cvf^i/ OATAJS /^DJt^OAOi^^tC' ^Ocu/u^c/iTP/
 S€A/T /3 y                          /AAj'c T Oj               T7~AXO/>y T
 uOAjTfie7ZA6>y/Q^^sTA/yr/?7TMAjti/                             Or tsm^j
 f^'O' po)c / "zs"'y~^')c/ij

      /^Xd:cu/r£.Q            mts :SipjsmBtfz^oz.)

                                                                  OA/SJ




—/ / /l./j ./2.
Of/OZ/TOir




                                        3^
  / Z C^Z.70 j
                                                                                  AMARILLO TX 7^1
^UDi :5PU^ S9/
AMiCMJi? •/ / t:.^                           ^ fl-PO'                            03 SEP 20iS PM i T

     L~£L-MI- Mi i'C-
                                  MaiI-


                                                        ^c^uiU^T Of
                                                        Off'Ct Of T/^2             /   /cZ/tA.//(577Ze
                      cvl          %
                                                        3^^ C^o/€>^£>^f ST- ,^uy^6 3Z0O
                                                        •SP-aA/ AiArTZ>A//Z>^ T£=Mj: 7tzos ~3i>3S^
        « ^
                       a.
      i--- X-
      i.i-'O            CO
                            i
                        0-.
                            CO

              4fi.          1/9


              '•'7'
              X
                                              ••«tv         7S2CSS3037                 ni|/jM/l)!lijj|jj)j,l,j,/,iijj,j,|jj,|„|,j|j,„,|„j,„|j,i|^/
                                       .•<